UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4619


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ALONZO DALE JONES, JR.,

                     Defendant - Appellant.



                                       No. 19-4657


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ALONZO DALE JONES, JR.,

                     Defendant - Appellant.



Appeals from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:10-cr-00035-WO-1; 1:18-cr-00058-
WO-1)


Submitted: June 11, 2020                                          Decided: June 15, 2020
Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Craig M. Cooley, COOLEY LAW OFFICE, Cary, North Carolina, for Appellant. Matthew
G. T. Martin, United States Attorney, Nicole R. DuPre, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       A jury convicted Alonzo Dale Jones, Jr., of possession with intent to distribute 28

grams or more of a mixture and substance containing a detectable amount of cocaine base,

a quantity of a mixture and substance containing a detectable amount of cocaine, and a

quantity of a mixture and substance containing a detectable amount of Oxycodone, all in

violation of 21 U.S.C. § 841(a)(1) (2018). Based on these convictions, the district court

revoked the term of supervised release Jones was serving for a 2010 conviction and

imposed a 36-month revocation sentence, to run consecutively to the 130-month sentence

imposed for the new criminal conduct. In these consolidated appeals, Jones challenges his

convictions and the revocation of his term of supervised release. He argues that counsel

rendered ineffective assistance by failing to request a limiting instruction regarding the

jury’s consideration of the 2010 conviction.

       Generally, claims of ineffective assistance are not cognizable on direct appeal.

United States v. Maynes, 880 F.3d 110, 113 n.1 (4th Cir. 2018). Instead, such claims should

be raised in a 28 U.S.C. § 2255 (2018) motion to permit adequate development of the

record. United States v. Baptiste, 596 F.3d 215, 216 n.1 (4th Cir. 2010). An exception

exists, however, when “an attorney’s ineffectiveness conclusively appears on the face of

the record.” United States v. Faulls, 821 F.3d 502, 507 (4th Cir. 2016).

      Because the record before us does not conclusively establish ineffective assistance

of counsel, we conclude that Jones’ claim should be raised in a § 2255 motion.

Accordingly, we dismiss the appeals. We dispense with oral argument because the facts



                                               3
and legal contentions are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                        DISMISSED




                                           4